Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/631188     Attorney's Docket #: 7500-240/P3063US1
Filing Date: 4/30/2020; 					
Applicant: Brewer et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's Amendment/election of Group I (claims 19-36), filed 5/11/2022, has been acknowledged.
Claims 1-18 have been cancelled.

Claim Objections
Claims 28 and 34 are objected to because of the following informalities:  
In claim 28, deleted ”(112,120)”.
In claim 34, the second period should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 35 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.	
	In regards to claim 35, the phrase “the output of the RF component”  lacks proper antecedent basis.  This is assumed to be –the output of the circuit component--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klesyk et al. (CN # 101553891 B).
In regards to claim 19, Klesyk et al. (figures 1-15) specifically figures 1 and 7 show a semiconductor package (28; see figure 7) comprising: first 24 and second 26 connection pads; at least one bondwire inductor 22, each bondwire inductor 22 comprising: a dielectric structure (20; soft ferrite material; see paragraphs [0030] and [0048]) comprising a base 20b secured to the semiconductor package 28; and a bondwire 22 comprising: a first end 22a secured to the first connection pad 24; and a second end 22b opposite the first end 22a secured to the second connection pad 26; wherein the bondwire 22 extends from the first connection pad 24 around the dielectric structure 20 a defined amount to the second connection pad 26 to achieve an inductance between the first 24 and second 26 pads (see paragraphs [0030]-[0048]).
In regards to claim 20, the semiconductor package of claim 19, Klesyk et al.    show wherein the dielectric structure 20 comprises a cylindrical dielectric structure (20; see figures 1-3) having a diameter at the base 20b and a height extending from the base 20b, and wherein the base 20b of the dielectric structure 20 is secured to the semiconductor package 28 such that the height of the cylindrical dielectric structure (20; see figures 1-3) extends upward from the semiconductor package 28.
In regards to claim 23, the semiconductor package of claim 19, Klesyk et al.  show wherein the bondwire 22 extends from the first connection pad 24 around the dielectric structure 20 the defined amount to the second connection pad 26 by: extending the bondwire 22 from the first connection pad 24 towards a wrapping start point proximate a top (upper portion of 20) of the dielectric structure 20; wrapping the bondwire 22 around the dielectric structure 20 from the wrapping start point downwards along a height of the dielectric structure 20 the defined amount to a wrapping end point; and extending the bondwire 22 from the wrapping end point to the second connection pad 26.
Claims 19, 32 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derochemount (CN # 101213638 B).
In regards to claim 19, Derochemount (figures 23A-33B) specifically figures 23A-23G show a semiconductor package (see paragraphs (0071] and [0136]) comprising: first (left 424) and second (right 424) connection pads; at least one bondwire inductor 422, each bondwire inductor 422 comprising: a dielectric structure (426; see paragraphs [[0123]-[0129]) comprising a base secured to the semiconductor package; and a bondwire 422 comprising: a first end (left end of 422) secured to the first connection pad (left 424); and a second end (right end of 422) opposite the first end (left end of 422) secured to the second connection pad (right 424); wherein the bondwire 422 extends from the first connection pad (left 424) around the dielectric structure 426 a defined amount to the second connection pad (right 424) to achieve an inductance between the first and second pads 424 (see paragraphs [0123]-[013]).
In regards to claim 32, the semiconductor package of claim 19, Derochemount `(see figure 26A) further comprising a circuit component 462 comprising an input and an output.
In regards to claim 36, the semiconductor package of claim 32, Derochemount show wherein the circuit component comprises a Radio Frequency (RF) component (see paragraph [0136]).
Claims 19, 20 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. Patent Application Publication # 2011/0227689 A1).
In regards to claim 19, Chang et al. (figures 1-4) specifically figures 1 and 2 show a semiconductor package (see paragraph [0020]) comprising: first 30a and second 30b connection pads; at least one bondwire inductor 15, each bondwire inductor 15 comprising: a dielectric structure (10,40,50; see paragraphs [[0021]) comprising a base secured to the semiconductor package; and a bondwire 15 comprising: a first end (15 connected to 30a) secured to the first connection pad 30a; and a second end (15 connected to 30b) opposite the first end (15 connected to 30b) secured to the second connection pad 30b; wherein the bondwire 15 extends from the first connection pad 30a around the dielectric structure 10,40,50 a defined amount to the second connection pad 30b to achieve an inductance between the first and second pads 30b (see paragraphs [0123]-[0130]).
In regards to claim 20,  the semiconductor package of claim 19, Chang et al. show wherein the dielectric structure 10,40,50 comprises a cylindrical dielectric structure having a diameter at the base and a height extending from the base, and wherein the base of the dielectric structure is secured to the semiconductor package such that the height of the cylindrical dielectric structure extends upward from the semiconductor package.
In regards to claim 25, the semiconductor package of claim 19, Chang et al. (see figures 3 and 4) show wherein the dielectric structure 10,40,50 comprises a plurality of dielectric posts 40, each comprising a base secured to the semiconductor 9package according to a predetermined pattern.
In regards to claim 26, the semiconductor package of claim 25, Chang et al. (figures 3 and 4) show wherein the bondwire 15 extends from the first connection pad 30a around the dielectric structure 10,40,50 the defined amount to the second connection pad 30b by extending the bondwire 15 from the first connection pad 30a around a perimeter defined by the plurality of dielectric posts 40 the defined amount to the second connection pad 30b.
In regards to claim 27,  the semiconductor package of claim 25, Chang et al. show wherein the bondwire 15 extends from the first connection pad 30a around the dielectric structure 10,40,50 the defined amount to the second connection pad 30b by extending the bondwire 15 from the first connection pad 30a around a perimeter defined by two or more of the plurality of dielectric posts 40 the defined amount to the second connection pad 30b.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over 田岡 幹夫 et al.(JP # S625618 A) in view of Klesyk et al. (CN # 101553891 B).
In regards to claim 19, 田岡 幹夫 et al. (JP # S625618 A) (figures 1-4) specifically figures 1 and 2 show a semiconductor package 9 comprising: first (left 6) and second (right 6) connection pads; at least one bondwire inductor 2, each bondwire inductor 2 comprising: a coil magnetic core structure 1 comprising a base (lower 1) secured to the semiconductor package 9; and a bondwire 8 comprising: a first end (left end of 8) secured to the first connection pad (left 6); and a second end (right end of 6) opposite the first end (left end of 6) secured to the second connection pad (right 6); wherein the bondwire 8 extends from the first connection pad (left 6) around the coil magnetic core structure 1 a defined amount to the second connection pad (right 6) to achieve an inductance between the first and second pads 6.  田岡 幹夫 et al. (JP # S625618 A) fail to explicitly show a dielectric structure comprising a base secured to the semiconductor package,  However, 田岡 幹夫 et al. (JP # S625618 A) does disclose a coil magnetic core and constitutes a coil element. 
 Klesyk et al. (figures 1-15) specifically figures 1 and 7 show a semiconductor package (28; see figure 7) comprising: first 24 and second 26 connection pads; at least one bondwire inductor 22, each bondwire inductor 22 comprising: a dielectric structure (20; soft ferrite material; see paragraphs [0030] and [0048]) comprising a base 20b secured to the semiconductor package 28; and a bondwire 22 comprising: a first end 22a secured to the first connection pad 24; and a second end 22b opposite the first end 22a secured to the second connection pad 26; wherein the bondwire 22 extends from the first connection pad 24 around the dielectric structure 20 a defined amount to the second connection pad 26 to achieve an inductance between the first 24 and second 26 pads (see paragraphs [0030]-[0048]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Klesyk et al.’s dielectric structure to modify 田岡 幹夫 et al. (JP # S625618 A) coil magnetic more structure for the purpose of providing a chip inductor having high reliability by securing a coil element. 
In regards to claim 22, the semiconductor package of claim 19, 田岡 幹夫 et al. (JP # S625618 A)  (see figures 2 and 3) as modified by Klesyk et al. show wherein the bondwire 8 extends from the first connection pad (left 6) around the coil magnetic core structure 1  the defined amount to the second connection pad (right 6) by: extending the bondwire 8 from the first connection pad (left 6) towards a wrapping start point proximate the base (lower 1) of the coil magnetic core structure; wrapping the bondwire 8 around the coil magnetic core structure 1 from the wrapping start point upwards along a height of the coil magnetic core structure 1  the defined amount to a wrapping end point; and extending the bondwire 8 from the wrapping end point to the second connection pad (right 6).   (JP # S625618 A) fail to explicitly show a dielectric structure comprising a base secured to the semiconductor package,  However, (JP # S625618 A) does disclose a coil magnetic core and constitutes a coil element. 
 Klesyk et al. (figures 1-15) specifically figures 1 and 7 show a semiconductor package (28; see figure 7) comprising: first 24 and second 26 connection pads; at least one bondwire inductor 22, each bondwire inductor 22 comprising: a dielectric structure (20; soft ferrite material; see paragraphs [0030] and [0048]) comprising a base 20b secured to the semiconductor package 28; and a bondwire 22 comprising: a first end 22a secured to the first connection pad 24; and a second end 22b opposite the first end 22a secured to the second connection pad 26; wherein the bondwire 22 extends from the first connection pad 24 around the dielectric structure 20 a defined amount to the second connection pad 26 to achieve an inductance between the first 24 and second 26 pads (see paragraphs [0030]-[0048]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Klesyk et al.’s dielectric structure to modify 田岡 幹夫 et al. (JP # S625618 A) coil magnetic more structure for the purpose of providing a chip inductor having high reliability by securing a coil element. 
In regards to claim 31, the semiconductor package of claim 19,  田岡 幹夫 et al. (JP # S625618 A) (figure 1) as modified by Klesyk et al. further comprising an open cavity package comprising a metal flange 3, a sidewall (sidewalk of 9), and a lid (top of 9), wherein the bondwire inductor 8 is secured to the metal flange 3, and wherein the first (left 9) and second (right 6) connection pads and the bondwire inductor 1,2 are disposed within the open cavity package and are surrounded by the sidewall (sidewall of 9) and the lid (top of 9).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Klesyk et al. (CN # 101553891 B) in view of カンドロス，イゴ et al.(JP # 2006525672 A).
In regards to claim 21, the semiconductor package of claim 19, Klesyk et al. show wherein the dielectric structure is configured to secure one of the first and second bases of the dielectric structure to the semiconductor package such that the height of the dielectric structure extends upward from the semiconductor package. Klesyk et al. fail to explicitly show wherein the dielectric structure comprises a conical dielectric structure having a first diameter at a first base, a second diameter at a second base and smaller than the first diameter, and a height extending between the first and second bases; and wherein the conical dielectric structure is configured to secure one of the first and second bases of the conical dielectric structure to the semiconductor package such that the height of the conical dielectric structure extends upward from the semiconductor package. 
カンドロス，イゴ et al. (figures 3-7) specifically figure 5 show wherein the dielectric structure comprises a conical dielectric structure 136 having a first diameter at a first base (lower portion of 136), a second diameter at a second base (upper portion of 136) and smaller than the first diameter, and a height extending between the first and second bases; and wherein the conical dielectric structure 136 is configured to secure one of the first and second bases of the conical dielectric structure 136 to the semiconductor package such that the height of the conical dielectric structure 136 extends upward from the semiconductor package.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use カンドロス，イゴ et al.’s conical dielectric structure to modify Klesyk et al.’s dielectric structure for the purpose of providing a chip inductor having high reliability by securing a coil element. 
Claims 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Klesyk et al. (CN # 101553891 B) in view of Knapp et al. (CN # 1669139 A).

In regards to claim 24, the semiconductor package of claim 19, Klesyk et al. show the features of the claimed invention as detailed above, but fail to explicitly show  wherein the first connection pad comprises a package connection pad secured to the semiconductor package and the second connection pad comprises a device connection pad secured to a semiconductor device secured to the semiconductor package.
Knapp et al. (figures 1-6) specifically figure 3 show wherein the first connection pad 58 comprises a package connection pad 58 secured to the semiconductor package 40 and the second connection pad 53 comprises a device connection pad 58 secured to a semiconductor device 35 secured to the semiconductor package 40.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Knapp et al.’s a package connection pad secured to the semiconductor package and the second connection pad comprises a device connection pad secured to a semiconductor device secured to the semiconductor package to modify Klesyk et al.’s dielectric structure first and second connection pads for the purpose of providing a chip inductor having high reliability by securing a coil element. 
In regards to claim 32, the semiconductor package of claim 19, Klesyk et al. show the features of the claimed invention as detailed above, but fail to explicitly show. show further comprising a circuit component comprising an input and an output. 
Knapp et al. (figures 1-6) specifically figure 3 show a circuit component 35 comprising an input (at 58) and an output (at 53). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Knapp et al.’s a circuit component comprising an input and an output to modify Klesyk et al.’s dielectric structure first and second connection pads connecting to a circuit component for the purpose of providing a chip inductor having high reliability by securing a coil element. 
Claims 33-36, insofar as claim 35 can be understood,  are rejected under 35 U.S.C. 103 as being unpatentable over Klesyk et al. (CN # 101553891 B) in view of Knapp et al. (CN # 1669139 A) and further in view of Wei et al. (U.S. Patent Application Publication # 2021/0203278 A1).
In regards to claim 33, the semiconductor package of claim 32, Klesyk et al. as modified by Knapp et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the at least one bondwire inductor connects to the output of the circuit component and is configured as part of at least one of an output impedance matching circuit, an output harmonic termination circuit, and an output matching biasing circuit for the output of the circuit component.
Wei et al. (figures 1-7) specifically figure 1 show wherein the at least one bondwire inductor 38 connects to the output 120 of the circuit component 80 and is configured as part of at least one of an output impedance matching circuit, an output harmonic termination circuit 80, and an output matching biasing circuit for the output of the circuit component 80 (see paragraph [0033]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Wei et al.’s bondwire inductor connects to the output of the circuit component and is configured as part of an output harmonic termination circuit to modify Klesyk et al. and Knapp et al.’s dielectric structure first and second connection pads connecting to a circuit component for the purpose of providing a chip inductor having high reliability by securing a coil element. 
In regards to claim 34, the semiconductor package of claim 32, Klesyk et al. as modified by Knapp et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein a first one of the at least one bondwire inductor connects to the input of the circuit component and is configured as part of at least one of an input impedance matching circuit, an input harmonic termination circuit, and an input matching biasing circuit for the input of the circuit component.
Wei et al. (figures 1-7) specifically figure 1 show wherein a first one of the at least one bondwire inductor 38 connects to the input 40 of the circuit component 80 and is configured as part of at least one of an input impedance matching circuit, an input harmonic termination circuit 80, and an input matching biasing circuit for the input of the circuit component 80 (see paragraph [0033]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Wei et al.’s first one of the at least one bondwire inductor connects to the input of the circuit component and is configured as part of at least one of an input impedance matching circuit, an input harmonic termination circuit to modify Klesyk et al. and Knapp et al.’s dielectric structure first and second connection pads connecting to a circuit component for the purpose of providing a chip inductor having high reliability by securing a coil element. 
In regards to claim 35,  the semiconductor package of claim 34, Klesyk et al. as modified by Knapp et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein a second one of the at least one bondwire inductor connects to the output of the circuit component and is configured as part of at least one of an output impedance matching circuit, an output harmonic termination circuit, and an output matching biasing circuit for the output of the RF (assumed circuit) component.
Wei et al. (figures 1-7) specifically figure 1 show wherein a second one of the at least one bondwire inductor (38 out of 78) connects to the output 120 of the circuit component 94 and is configured as part of at least one of an output impedance matching circuit, an output harmonic termination circuit 94, and an output matching biasing circuit for the output of the RF (assumed circuit) component 94 (see paragraph [0034]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Wei et al.’s second one of the at least one bondwire inductor connects to the output of the circuit component and is configured as part of at least one of an output impedance matching circuit, an output harmonic termination circuit to modify Klesyk et al. and Knapp et al.’s dielectric structure first and second connection pads connecting to a circuit component for the purpose of providing a chip inductor having high reliability by securing a coil element. 
In regards to claim 36, the semiconductor package of claim 32, Klesyk et al. as modified by Knapp et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the circuit component comprises a Radio Frequency (RF) component.
Wei et al. (figures 1-7) specifically figure 1 show wherein the circuit component 42,44 comprises a Radio Frequency (RF) component (see paragraph [0036]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Wei et al.’s radio frequency (RF) component to modify Klesyk et al. and Knapp et al.’s circuit component connected to the dielectric structure first and second connection pads connecting to a circuit component for the purpose of providing a chip inductor having high reliability by securing a coil element.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Publication # 2011/0227689 A1) in view of Baoxing Chen (U.S. Patent Application Publication # 2013/0056847 A1).

In regards to claim 28, the semiconductor package of claim 25, Chang et al. (figures 1 and 2) show the features of the claimed invention detailed above, wherein the bondwire 15 extends from the first connection pad 30a around the dielectric structure (10,40,50; see paragraphs [[0021]) the defined amount to the second connection pad 30b by extending the bondwire 15 to the second connection pad 30b to achieve the inductance between the first 30a and second 30b connection pads, but fail to explicitly show from the first connection pad around a first one or more of the plurality of dielectric posts a first amount, and from the first one or more of the plurality of dielectric posts around a second one or more of the plurality of dielectric posts a second amount.
Boaxing Chen (figures 6 and 7) specifically figure 6 show from the first connection pad (extending from 622 to first pad) around a first one or more of the plurality of dielectric posts (core 1 619A) a first amount, and from the first one or more of the plurality of dielectric posts (core 1 619A) around a second one or more of the plurality of dielectric posts (core 2 610B) a second amount to the second connection pad (extending 624 to second pad) to achieve the inductance between the first and second connection pads.
Therefore, it would be obvious  to one of ordinary skill in the art at the time of the invention to use Boaxing Chen et al.’s first one or more of the plurality of dielectric posts a first amount, and from the first one or more of the plurality of dielectric posts a first one or more of the plurality of dielectric posts a first amount, and from the first one or more of the plurality of dielectric posts to modify Chang et al.’s dielectric structure to the second connection pad to achieve the inductance between the first and second connection pads for the purpose of providing a chip inductor having high reliability by securing a coil element. 
In regards to claim 29, the semiconductor package of claim 25, Chang et al.  (figures 1 and 2) show the features of the claimed invention detailed above, wherein the bondwire 15 extends from the first connection pad 30a around the dielectric structure (10,40,50; see paragraphs [[0021]) the defined amount to the second connection pad 30b to achieve the inductance between the first 30a and second 30b connection pads, but fail to explicitly show by: extending the bondwire from the first connection pad around a first perimeter defined by a first subset of the plurality of dielectric posts a first amount to a first perimeter stop point; and extending the bondwire from the first perimeter stop point around a second perimeter defined by a second subset of the plurality of dielectric posts second amount.
 Boaxing Chen (figures 6 and 7) specifically figure 7 show wherein the bondwire (winding connecting 722 and 724) extends from the first connection pad (at the first pad 722) around the dielectric structure 710 the defined amount to the second connection pad (at the second pad 724) by: extending the bondwire (winding connecting 722 and 724) from the first connection pad 722 around a first perimeter defined by a first subset 720A of the plurality of dielectric posts (bars within the voids of 716) a first amount to a first perimeter stop point; and extending the bondwire (winding connecting 722 and 724) from the first perimeter stop point around a second perimeter defined by a second subset 720B of the plurality of dielectric posts (bars within the voids of 716) a second amount to the second connection pad to achieve the inductance between the first 722 and second 724 connection pads.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use Boaxing Chen’s the bondwire from the first connection pad around a first perimeter defined by a first subset of the plurality of dielectric posts a first amount to a first perimeter stop point; and extending the bondwire from the first perimeter stop point around a second perimeter defined by a second subset of the plurality of dielectric posts second amount to modify Chang et al.’s plurality of dielectric posts for the purpose of providing a chip inductor having high reliability by securing a coil element. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Klesyk et al. (CN # 101553891 B) in view of キレエフ，バシリ et al. (JP # 2013522955 A)
In regards to claim 30, the semiconductor package of claim 19, Klesyk et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the defined amount is less than one full turn around the dielectric structure.
キレエフ，バシリ et al. (figure 1) show wherein the defined amount is less than one full turn 110 around the dielectric structure 105.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to use キレエフ，バシリ et al.’s defined amount is less than one full turn around the dielectric structure to modify Klesyk et al.’s dielectric structure for the purpose of providing a chip inductor having high reliability by securing a coil element. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









12/9/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826